722 S.E.2d 44 (2011)
290 Ga. 192
UPL ADVISORY OPINION 2010-1.
No. S11U0028.
Supreme Court of Georgia.
September 12, 2011.
Steven J. Kaczkowski, for appellant.
Mottern & Walker, Robert J. Mottern, for appellee.
McKenna Long & Aldridge, Robert M. Martin, Candice V. Wilson, amici curiae.

ORDER
This Court granted review of UPL Advisory Opinion No.2010-1, issued by the Standing Committee on the Unlicensed Practice of Law on June 4, 2010. With this order, we hereby approve UPL Advisory Opinion No.2010-1 pursuant to State Bar Rule 14-9.1(g)(4).
NAHMIAS, concurring.
I agree with the Court that, under existing law, we must approve UPL Advisory Opinion No.2010-1, which concludes that a nonlawyer, such as a clerical employee of a corporation, who answers for a garnishee other than himself in a legal proceeding pending with a Georgia court of record is engaged in the unlicensed practice of law. I think it is important to note, however, the suggestion made by the State Bar of Georgia in its reply brief that a new court rule, similar to Uniform Superior Court Rule 15.1, be adopted to allow nonlawyer employees and agents of corporations and other entities to file garnishment answers, in order to alleviate the negative effects this UPL opinion may have on businesses dealing with routine garnishment proceedings. I am not sure a rule change would be sufficient; a statute similar to OCGA § 18-4-61, which underlies Rule 15.1, may be required. But the State Bar and the businesses and business associations that submitted briefs raising these concerns should understand that today's decision leaves them free to seek such a remedy from the Judicial Council or the General Assembly.